Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 1 of 7 Page ID #:869




         EXHIBIT G
Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 2 of 7 Page ID #:870


                                                                        Page 1
                       CONSUMER FINANCIAL PROTECTION BUREAU



            In the Matter of:                )
                                             ) Case No. 2017-1876-02
            QUICKDEBTSERVICES, LLC           )




                                             Wednesday,
                                             November 28, 2018


                                             Federal Building
                                             Room 7516
                                             300 North Los Angeles Street
                                             Los Angeles, California




                        The investigational hearing testimony of

            BRADLEY JOSEPH BRIGANTE commenced, pursuant to notice, at

            3:00 p.m.

                                            * * *
Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 3 of 7 Page ID #:871


                                                                        Page 2
        1    APPEARANCES:

        2    For The Consumer Financial Protection Bureau:

        3    COLIN T. REARDON, Attorney Advisor
             ELIZABETH VANESSA ASSAE-BILLE, Attorney at Law
        4    1700 G Street NW
             Washington, DC 20552
        5    (201) 435-9668
             elisabeth.assae-bille@cfpb.gov
        6

        7    For the Witness:

        8    SEAN BURKE, Esquire
             RAY BIEDERMAN, Esquire
        9    RICHARD HORN, Esquire
             Mattingly, Burke, Cohen & Biederman
      10     155 E. Market Street, Suite 400
             Indianapolis, Indiana 46204
      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 4 of 7 Page ID #:872


                                                                        Page 4
       1       LOS ANGELES, CALIFORNIA, WEDNESDAY, NOVEMBER 28, 2018

       2                                3:00 p.m.

       3

       4                        BRADLEY JOSEPH BRIGANTE,

       5    called as a witness, having been administered an oath, was

       6    examined and testified as follows:

       7

       8                              EXAMINATION

       9    BY MR. REARDON:

      10          Q    Good afternoon, Mr. Brigante.       Before we get

      11    started with your testimony, there are a few preliminary

      12    matters we are going to cover on the record.

      13               My name is Colin Reardon, and I'm here with

      14    Vanessa Assae-Bille.     We are attorneys with the Office of

      15    Enforcement at the Bureau of Consumer Financial

      16    Protection.

      17               It is November 28, 2018, about 3:00 o'clock, and

      18    we are at the office of the United States Attorney in

      19    Los Angeles, California.      This is an investigational

      20    hearing conducted by the Bureau of Consumer Financial

      21    Protection pursuant to 12 CFA -- 12 CFR Part 1080.

      22               The objections that may be raised this afternoon

      23    are limited, namely, to the constitutional or other legal

      24    rights and privileges as set forth in those rules.          This

      25    is not a deposition, and it is not governed by the Federal
Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 5 of 7 Page ID #:873


                                                                        Page 5
       1    Rules of Civil Procedure.

       2               We are here to conduct the investigational

       3    hearing of Brad Brigante pursuant to a Civil Investigative

       4    Demand served on October 26, 2018.

       5               Mr. Brigante, could you please state your full

       6    name for the record.

       7          A    Bradley Joseph Brigante.

       8          Q    Did you understand the oath you just took?

       9          A    Yes.

      10          Q    Are you on any medications or other substances

      11    that would impair your ability to give true and accurate

      12    testimony today?

      13          A    No.

      14          Q    Is there any other reason you may not be able to

      15    provide true and accurate testimony today?

      16          A    No.

      17          Q    Are you represented by counsel?

      18          A    Yes.

      19          Q    Who are your counsel?

      20          MR. REARDON:    Each counsel please identify yourself

      21    for the record.

      22          MR. BURKE:    Sean Burke on behalf of the witness.

      23          MR. BIEDERMAN:    Ray Biederman on behalf of the

      24    witness.

      25          MR. HORN:    Richard Horn on behalf of the witness.
Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 6 of 7 Page ID #:874


                                                                      Page 55
       1    legal advice to the limited partners.         The individuals on

       2    this email appear to be limited partners in a company; is

       3    that correct?

       4          A     Yeah.    This is with Mike Van Loon and Tom Chou.

       5          Q     Yes.

       6          A     I am assuming it was legal advice relating to

       7    how the limited partnership agreement worked and the way

       8    limited partners have -- could vote, on what things they

       9    could vote and not vote on.       That is what I am assuming.

      10          Q     Okay.   And you were -- so at times you advised

      11    just the limited partners, and then at times you also

      12    advised both the general partners and the limited

      13    partners; is that fair to say?

      14          A     I am not sure if that is fair to say.        I mean,

      15    Tom is obviously -- Tom's entity was a limited.          Mike's

      16    was a limited.      So, you know -- I would have to go back

      17    and look at the email.      I do apologize.

      18                But I do think this was just something -- some

      19    clarification on how the partnership agreement was

      20    drafted.    But I would have to look.

      21          Q     Okay.   Let's talk about those partnership

      22    agreements.

      23                Did each of the limited partnerships have a

      24    limited partnership agreement?

      25          A     I don't think so.     I can't recall if Document
Case 8:20-cv-00043-JVS-ADS Document 92-8 Filed 05/15/20 Page 7 of 7 Page ID #:875


                                                                      Page 56
       1    Preparation Services, LP ever had a limited partnership

       2    agreement.     I know that there was a request at some point

       3    in 2017 by -- or maybe it was 2016 by Nesheiwat to have

       4    some formalized partnership agreements, so I prepared a

       5    partnership agreement for Assure Direct Services, LP.            I

       6    prepared a partnership agreement for Certified Doc Prep

       7    Services, LP.

       8                 I have got no knowledge of Clarity or Common

       9    Data, no knowledge at all.       I prepared a partnership

      10    agreement for Document Preparation Services, LP.           Oh,

      11    wait.     No, that was the first entity.

      12          Q     Yes.

      13          A     Strike that.    Sorry.

      14                Direct Document Solutions, LP.       And Secure

      15    Preparation Services, LP.       I think there's four.      So

      16    Assure, Certified Doc Prep, Direct Doc Solutions, and

      17    Secure Preparation Services.

      18          Q     Were those agreements ever amended?

      19          A     I don't recall.     I don't recall.

      20          Q     Were those agreements only between the limited

      21    partners, or were they also with the general partner?

      22          A     They were very typical limited partnership

      23    agreements, so they would most definitely have a general

      24    partner signing.

      25          Q     So the general partner would be a party to the
